DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 21-23, 25-26, 28-30, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askren et al. (US 6467900 B1, hereinafter Askren) in view of Hobo et al. (US 20150336406 A1, hereinafter Hobo), Wallace et al. (US 4641949 A, hereinafter Wallace), and Winkler (US 5031896 A). 

a conveyance element 29 capable of moving sheets of media; 
electrically conductive contact elements 39-40 contacting said conveyance element, wherein said electrically conductive contact elements rest on said conveyance element, said electrically conductive contact elements are in a fixed position adjacent said conveyance element, and said electrically conductive contact elements maintain contact with conveyance element as said conveyance element moves adjacent to said electrically conductive contact elements, wherein a first of said electrically conductive contact elements is positioned to be separated from said conveyance element by said sheets of media on said conveyance element (see col. 2 lines 50-56) and a second of said electrically conductive contact elements is positioned to contact an underside of said conveyance element where said sheets of media do not pass (see fig. 1); 
a voltage source connected to said electrically conductive contact elements (col. 2 lines 50-56 teach that passing sheets interrupt a circuit formed by sliding contact 39 and ground, and col. 3 lines 1-11 teach that a controller 51 monitors the circuit formed the sliding contact and ground, meaning there is inherently a voltage source connected to the electrically conductive contact elements 39-40); 
a detector (being the part of controller 51 monitoring the connection between conductive contact element 39 and ground, as discussed above) operatively connected to said voltage source; and 
a processor (another part of controller 51 for performing the following claimed functions) operatively connected to said detector, wherein said processor is capable of identifying the leading edges of said sheets of media on said conveyance element (col. 
Askren does not teach wherein the electrically conductive contact elements are brushes;
wherein the conveyance element is an electrically conductive belt that “moves by” said electrically conductive brushes;
wherein the detector is a voltage detector,
wherein said voltage source, said electrically conductive brushes, said electrically conductive belt, and said voltage detector form an electrical circuit, and wherein said voltage detector is capable of detecting a voltage of said electrical circuit,
wherein processor is capable of detecting the leading edges of sheets when voltage of said electrical circuit changes from a relatively higher voltage to a relatively lower voltage, and identifying trailing edges of said sheets of media on said electrically conductive belt when said voltage of said electrical circuit changes from said relatively lower voltage back to said relatively higher voltage.
Hobo teaches an inkjet printer (fig. 1) comprising an electrically conductive belt 355 (¶39) and a suction section 360 to suction the sheet onto the electrically conductive belt 355 (¶36 teaches that this transports the sheet in a secured manner).

Regarding the first electrically conductive brush (i.e. the one that contacts a sheet),
Wallace teaches a sheet sensor (title) comprising electrically conductive brushes 68 (fig. 2) that detect the sheet (col. 3 lines 50-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Askren as modified such that the contacts that touch the sheet (which includes the first electrically conductive contact element) are conductive brushes, as taught by Wallace, since such modifications would be simple substitutions of one kind of contact element for another for the predictable result that sheets are still successfully detected.
Regarding the second electrically conductive brush (i.e. the one that never contacts a sheet),
Winkler teaches a sheet feeding device comprising a sheet edge detector  formed at least by conductive rollers 38, 40 (col. 4 lines 19-41 teach that the leading edges of sheets are detected when the sheet passes between rollers 38, 40) and conductive brushes 64, 74 (col. 3 lines 48-60) that never contact sheets,
a voltage source “5 volt DC supply” (fig. 8, col. 3 lines 66-68) connected to said electrically conductive brushes 64, 74; 

wherein a processor is operatively connected to said voltage detector, wherein said processor is capable of identifying leading edges of said sheets of media on a conveyance element (one of rollers 38, 40) when voltage of said electrical circuit changes from a relatively higher voltage to a relatively lower voltage (col. 4 lines 1-18 teach that, based on the leading edge of a sheet passing between rollers 38, 40, a sheet counter counts the sheet, meaning that Winkler has a processor that identifies the leading edge of the sheet; more specifically, it is the leading edge of a sheet that triggers the counting of the sheet, not the trailing end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Askren as modified such that the second electrically conductive contact element (i.e. the one that does not contact sheets) is a brush, wherein the detector is a voltage detector detecting a voltage of a circuit formed by the voltage source, said electrically conductive brushes, said conveyance element (corresponding to Hobo’s electrically conductive belt), and said voltage detector, and wherein the processor is operatively connected to the voltage 
Askren as modified teaches wherein the electrically conductive contact elements are brushes 68 (Wallace), 74 (Winkler);
wherein the conveyance element is an electrically conductive belt 355 (Hobo) that “moves by” said electrically conductive brushes (i.e. the belt material of the electrically conductive belt moves by the brushes as the belt runs);
wherein processor is capable of detecting the leading edges of sheets when voltage of said electrical circuit changes from a relatively higher voltage to a relatively lower voltage (as taught by Winkler), and identifying trailing edges of said sheets of media on said electrically conductive belt when said voltage of said electrical circuit changes from said relatively lower voltage back to said relatively higher voltage (as previously described, Askren teaches the detection of leading and trailing edges of sheets, and Winkler detects the presence of a sheet when the voltage goes from high to low; therefore, in the modified Askren, the trailing edge would be detected when the voltage goes from low to high as a result of the trailing edge of the sheet leaving Wallace’s brush 68).


However, the difference between the high and low voltages is a result effective variable that makes it easier to distinguish when the sheet is present when the difference is larger. Additionally, the instant specification provides no evidence that the claimed amount of difference produces unexpected results. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05 (II)(A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato as modified such that said relatively higher voltage is at least two times said relatively lower voltage since setting the voltage difference to such a degree would have been obvious through routine experimentation for the predictable result that a change in voltage caused by the sheet is easy to distinguish from noise or other aberrations in voltage values.

As to claims 3, 23 and 30, Askren as modified teaches wherein said sheets of media contact a surface of said electrically conductive belt 355 (Hobo), and said first 68 (Wallace) of said electrically conductive brushes contacts said surface of said electrically conductive belt 355 (Hobo).

As to claims 5, 25 and 32, Askren as modified teaches wherein said processor is capable of identifying positions of said sheets of media based on said leading edges (in Askren, col. 3 line 55 to col. 4 line 23 teaches that the controller 51 uses the contact element 39 for detecting when the leading edge is successfully being conveyed by the drive rollers 29, 31 so that ink is only ejected when a sheet is present under the print head; in other words, the controller of Askren detects the leading edge of the sheet to determine that the sheet is positioned to enter the print head) and said trailing edges (in Askren, the abstract and col. 3 lines 1-11 teach that the controller 51 prohibits the print head from ejecting ink when the trailing edge of the sheet passes through the rollers 29, 31, meaning that the trailing edge is used to determine that the sheet is positioned to exit the print head).

As to claims 6, 26 and 33, Askren as modified teaches wherein said electrically conductive belt 355 (Hobo) comprises an electrically conductive vacuum belt (¶39 of Hobo teaches that the belt is conductive; ¶36 of Hobo teaches that the belt is a vacuum belt).

  Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askren in view of Hobo, Wallace, and Winkler as applied to claims 1 and 21 above, respectively, and further in view of Katsuta et al. (US 6151478 A, hereinafter Katsuta).
As to claims 7 and 27, Askren teaches a printing engine 390 positioned to receive said sheets of media.
from said electrically conductive belt (this is because the sheets have not yet left the belt when received by the printing engine).  
Katsuta teaches an image forming apparatus comprising a belt 175 and a printing engine 121, 124-125, wherein the printing engine receives sheets from said belt via a refeeding section 16 (fig. 1; here, the sheets leave the belt and then return to the printing engine, meaning that the sheets are “from” the belt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Askren as modified such that the printing engine receives sheets from the belt via a refeeding section as taught by Katsuta so as to conserve sheets since they can be printed on both sides.
Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 that the applied references do no suggest the concept of fixed brushes contacting an electrically conductive belt that is moving by the fixed position brushes because Askren and Winkler allegedly only disclose nip rollers sensing sheets of paper, Wallace requires that the brushes contact each other in a location separate from a belt, and Hobo allegedly just teaches a polymer/rubber belt and that the sentence referring to the polymer/rubber belt being conducive is an awkward language translation that is misdescriptive.
Applicant’s argument is not persuasive. Regarding Askren, Winkler and Wallace, in response to applicant's arguments against the references individually, one cannot In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Hobo, Applicant’s argument that the wording of Hobo is allegedly awkward and misdescriptive and therefore does not teach that the belt 355 is conductive is not persuasive. ¶39 of Hobo explicitly teaches that the belt 355 is conductive. Applicant’s argument that the wording of Hobo is “awkward” is merely Applicant’s opinion and does not negate the fact that Hobo’s belt is explicitly taught as being conductive.

Applicant argues on pg. 8 that the Office Action merely points out “that polymer/rubber belts (Hobo), brushes (Wallace), and roller nips forming electrical circuits (Askren and Winkler) were known, without presenting any independent technical support for the claimed first and second fixed brushes (one located where sheets of media do not pass) contacting an electrically conductive belt that is moving by the brushes, where separation of one of the brushes from the electrically conductive belt opens a circuit and indicates the presence of sheets.”
Applicant’s argument is not persuasive. The Office Action does not merely point out that rubber belts, brushes and roller nips were known. As shown above, the Office Action clearly articulates how the references are combined, in addition to motivations for doing so, in order to arrive at the claimed invention. It is unclear what Applicant means by “independent technical support.” However, the Office Action does indeed articulate how the modified Askren teaches the claimed first and second fixed brushes contacting 

Applicant argues on pg. 9 that Askren and Winkler do not make any suggestion about the claimed brushes on opposite side of a belt that is moving by the brushes, where separation of one of the brushes from the belt opens a circuit and indicates the presence of sheets.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Hobo was relied on to teach the claimed belt, and Wallace was relied on to teach the brush that contacts sheets.

Applicant argues on pg. 10 that Askren is limited to teaching nip rollers for detecting sheets because Askren allegedly teaches separating rollers 29 and 31 from each other to open a circuit to detect a sheet.
Applicant’s argument is unpersuasive. Askren’s roller 31 does not form a sheet detecting circuit. As shown in fig. 4 of Askren, sheets are detected when electrical contact 39 is separated from roller 29.

Applicant argues that Askren and Winkler do not suggest the use of an electrically conductive belt as a component of an electrical circuit.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The teaching of the belt comes from Hobo, and the belt is added to Askren for the benefit that it is a suction belt, which would improve sheet conveyance (due to the suction) as compared with Askren’s roller nips. The combination results in the electrically conductive belt of Hobo becoming part of the sheet detecting electrical circuit of Askren.
Applicant’s argument regarding Winkler is further unpersuasive because Winkler is not being modified to have a belt.


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how an insulating polymer/rubber belt is made conductive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the claims require an electrically conductive belt, which Hobo clearly teaches in ¶39. The claims do not recite *steps for making* an insulating polymer/rubber belt conductive, so there is no need for Hobo to provide such a teaching.
If Applicant is arguing that Hobo’s belt is not operable/enabled as a conductive belt due to a lack of teaching how the belt is made conductive, the Examiner points out that prior art is presumed to be operable/enabling (MPEP 2121(I)). Therefore, Hobo’s belt is conductive as explicitly stated in ¶39.

Applicant argues on pgs. 10-11 that ¶38 of Hobo teaches that the belt is made of an insulative material (such as PI, PC, polyurethane, etc.) and that when ¶39 of Hobo states that the belt is made conductive, what this allegedly really means is that a roller supporting the belt is conductive, not the belt itself.
Applicant’s argument is not persuasive. While ¶38 of Hobo indeed teaches that the belt is made of an insulative material, ¶39 describe an embodiment in which the 

Applicant argues on pg. 11 that Hobo’s teaching of discharging static from a belt would not have taught or suggested how to use a conductive belt as part of a circuit.
Applicant’s argument is not persuasive. Hobo’s belt was combined with Askren for the purpose of providing improved sheet conveyance under the inkjet print head, due to the suction provided through the belt. Since Hobo’s belt is conductive, it becomes part of Askren’s sheet detection circuit because contact elements 39-40 of Askren contact Hobo’s conductive belt 355 in the resulting combination, thereby maintaining Askren’s detection circuit.


Applicant’s argument is not persuasive because the Office Action does not modify Winkler. Askren is the reference being modified.

Applicant argues that Hobo’s vacuum belt does not convey sheets more securely than Askren’s nips allegedly because both belts and nips securely convey sheets, even if they find use in difference areas of the sheet transport system.
Applicant’s argument is unpersuasive. Applicant fails to identify any evidence in Askren that nip rollers convey sheets securely. Even If Askren’s nips convey sheets securely, which the Examiner does not admit, this would not negate the fact that Hobo’s vacuum belt would convey sheets more securely. Hobo’s vacuum belt 355 allows downward force to be applied over a wide area of the sheet via a suction section 360, while Askren’s nip rollers only apply downward force on the sheet locally at the nips formed by the nip rollers. Therefore, Hobo’s sheet conveyance is more secure.
Applicant’s argument regarding nip rollers and belts being used in different areas of the sheet transport system is unpersuasive because Hobo’s belt and Askren’s nip rollers are used in the same part of the sheet transport system, i.e. the part for transporting a sheet under the print head(s).

Applicant argues on pg. 12 that “the requirements of flexibility, grip, and durability of belts encourages polymer or rubber material usage and use of such natural insulators 
Applicant’s argument is not persuasive. ¶39 of Hobo teaches that the belt 355 is a conductor, not an insulator. Furthermore, Applicant provides no evidence in the references that the requirements of flexibility, grip, and durability of belts does not provide any encouragement for the substitution of flexible belts for electrically conductive components in electrical circuits. On the contrary, ¶39 of Hobo teaches that the belt 355 is conductive and can be grounded, meaning that it could be used in a circuit because it can allow the flow of electricity. The requirement for flexibility, grip and durability of the belt does not discourage its use for grounding, and similarly does not discourage its use in a detection circuit. Both Askren and Hobo teach conductive sheet conveyance elements for conveying sheets under an inkjet print head and it would have been obvious to use Hobo’s conductive vacuum belt because it conveys sheets more securely due to suction. Since Hobo’s belt is conductive, it maintains Askren’s sheet detection circuit.

Applicant argues on pg. 12 that there is no inherent motivation to use flexible, high-friction, durable belts in electrical circuits, and that there is discouragement for doing so.
Applicant’s argument is not persuasive. Applicant fails to point out any part of the references that discourages the use of Hobo’s belt in Askren simply because the belt is flexible, high-friction, durable as alleged by Applicant. The motivation to use Hobo’s belt 355 in Askren is to provide more secure sheet conveyance due to Hobo’s suction 

Applicant argues on pg. 12 that “there is no motivation in the art of record for using polymer/rubber belts in place of metallic nip rollers in electrical circuits because such belts have different usage requirements (flexibility, grip, etc.) and are generally formed from non-conductive materials.”
 Applicant’s argument is not persuasive. The motivation for using Hobo’s belt in Askren is that Hobo’s suction belt 355 provides more secure sheet conveyance past the print head due to suction. Additionally, ¶39 of Hobo teaches that the belt is conductive, so Applicant’s argument regarding non-conductive belts is not persuasive.

Applicant argues on pg. 13 that “the claims require an electrically conductive belt where a first brush is positioned to be separated from the electrically conductive belt by sheets of media on the electrically conductive belt and a second brush is positioned to contact the electrically conductive belt where the sheets of media do not pass; and such has not been shown to be taught or suggested by any teaching within Askren, Winkler, or Hobo.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained above, it would have been obvious to use Hobo’s belt in Askren 

Applicant argues on pg. 13 that Wallace teaches away from brushes contacting a belt because Wallace’s brushes do not contact Wallace’s belt.
Applicant’s argument is not persuasive. Wallace does not criticize, discredit, or otherwise discourage the concept of a brush and belt being used together, and therefore does not teach away from a belt being used with a brush (see MPEP 2145(X)(D)(1)). Furthermore, the belt of Wallace is not analogous to the belt of Hobo when the belt is used in Askren. In the modified Askren, Hobo’s belt 355 is separated from Askren’s contact 39 due to the passage of a sheet. This makes Wallace’s brushes analogous to Hobo’s belt and Askren’s contact 39, meaning it would have been obvious 

Applicant argues on pg. 14 that dependent claims 2-3, 5-6, 22-23, 25-26, 29-30 and 32-33 are allegedly not obvious because they depend from claims 1, 21 and 28 which are allegedly not obvious. Applicant further argues that the dependent claims are not obvious also due to the additional features recited therein.
Applicant’s arguments are not persuasive. As discussed above, the independent claims are properly rejected. Furthermore, Applicant fails to articulate any specific arguments regarding the additional features in the dependent claims.

Applicant argues on pg. 15 that Katsuta does not teach the claimed first and second brush.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Katsuta was not relied on to teach the first and second brushes because Askren as modified, in the rejections of the independent claims, already teaches these features.

Applicant argues on pg. 15 that Askren, Hobo, Wallace, Winkler and Katsuta in combination do not teach or suggest the features of claims 1, 21 and 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20020044787 A1 (see ¶24), US 20010002953 A1 (see ¶42), and US 6393237 B1 (col. 1 lines 55-60) show examples of how polyimide, polycarbonate and polyurethane can be made conductive by adding carbon.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                   

/JILL E CULLER/           Primary Examiner, Art Unit 2853